ORMOND, J.
The only question arising in this case, is presented on a bill of exceptions taken, pending the trial below.— The suit being against the plaintiff in error, as the administrator of one Harris, on an open account, he moved the Court to charge the jury, that the plaintiff could not recover, unless he proved a presentment of the account, authenticated by affidavit, to the defendant, within eighteen months after his administration. This charge the Court properly refused; as was held by this Court in the case of Evans v. Norris, Stodder & Co. 1 Ala. Rep. 511 It is in such a case, necessary for the plaintiffs, when the statute of non-claim is pleaded (as was done here) to prove a presentment of his demand to the executor or administrator, within the time limited by law, as part of his case- Rut he is not required to establish, the justice of the claim at the time of presentment, as appears to have been supposed necessary by the counsel below, in hi's motion to the Court for instructions; and the motion was therefore properly refused.
Let the judgment be affirmed.